Citation Nr: 0840121	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and two friends


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD.  

A hearing at the RO was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  At the hearing, the veteran submitted additional 
evidence to the Board, along with a written waiver of initial 
RO review of this evidence.  See 38 C.F.R. § 20.1304 (2008).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for PTSD.  He argues 
that he developed PTSD as result of his participation in 
classified swift boat missions in Vietnam and Cambodia.  

In order to establish service connection for PTSD, the record 
must contain (1) medical evidence diagnosing the condition in 
accordance with the applicable criteria; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  When PTSD is 
claimed as a result of combat stressors, there must be a 
specific finding of fact of whether the veteran was engaged 
in combat and, if so, whether the claimed stressors are 
related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

In this case, the RO has determined that the veteran did not 
"engage[] in combat with the enemy," as the term is used in 
38 U.S.C.A. § 1154(b).  See VA O.G.C. Prec. Op. No. 12-99, 
published at 65 Fed. Reg. 6,256-58 (2000) (defining combat 
service).  In that regard, the veteran's service personnel 
records show that he served as a yeoman clerk aboard the 
U.S.S. Ticonderoga.  He received no awards or decorations 
indicative of combat service, such as a Purple Heart Medal, 
nor did he receive any specialized combat training.  

Where, as here, the record does not establish that the 
veteran engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the veteran must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In this case, the veteran has alleged several in-service 
stressors involving his participation in various classified 
missions in which he was flown from the U.S.S. Ticonderoga by 
helicopter to swift boats for joint naval-CIA operations.  
During these missions, the veteran reportedly witnessed 
casualties and atrocities, fired a weapon, killed a man, and 
was told not to discuss the mission with other naval 
personnel aboard the carrier.  

While the veteran has been unable to provide many specific 
details with respect to his in-service stressors, he has 
recalled that one of these missions occurred in June or July 
of 1969 and was code-named Operation Backtrack.  The goal of 
this mission was to obtain classified intelligence gained 
from observing and interrogating the enemy in operations in 
Cambodia.  The veteran reports that he was one of 35 
participants in this mission and that a Marine Sergeant by 
the name of Edward Martinez was killed, as were many other 
men.  Indeed, the veteran recalls that of the original 35 men 
who left the U.S.S. Ticonderoga, only 12 returned.  

The Board notes that service department records show that the 
veteran served as a yeoman clerk aboard the U.S.S. 
Ticonderoga from February 1968 to September 1969.  The 
service department has verified that the U.S.S. Ticonderoga 
was in the waters off Vietnam between June 1969 and August 
1969.  

In light of the evidence discussed above, and in light of the 
evidence of record showing that the veteran has been 
diagnosed as having PTSD as a result of his claimed in-
service stressors, the Board finds that he has provided 
sufficient detail to trigger VA's duty to assist him in 
obtaining corroborative evidence of his claimed stressors.  
See VA Adjudication Procedure Manual, M21-1 MR, Part III, 
Subpart iv, Chapter 4, section H, Topic 29 (December 13, 
2005).

Additionally, a review of the record indicates that in 
September 2003, the RO provided the veteran with a letter for 
the purpose of satisfying the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Since that time, 
however, the United States Court of Appeals for Veterans 
Claims (Court) has issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet 
issued a letter complying with these additional requirements.  
Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should assist the veteran in 
obtaining evidence to corroborate his 
claimed stressors, particularly with 
respect to his recollection of the June 
or July 1969 incident described above.  
These efforts should include contacting 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate repository of record.  

3.  After conducting any additional 
evidence deemed necessary, including a VA 
medical examination if required by the 
discovery of evidence corroborating any 
of the veteran's claimed stressors, the 
RO should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




